Title: To Thomas Jefferson from Henry Remsen, 25 January 1800
From: Remsen, Henry
To: Jefferson, Thomas



Dear Sir
New York January 25th. 1800

I have delayed writing you since the latter end of Octr., when your favor of the 14th. of that month came to hand, in the hope and expectation of being able to inform you when I did write, of the sale of the 10 Hhds. of Tobacco, at a price somewhat near that which induced it’s shipment to this market. I have however been always disappointed in attempting to sell it, for I was encouraged to believe it would rise, and therefore never offered it for less than 10 Cents. The gentleman on whose opinion I much relied, was acquainted with the quality of tobacco raised in your neighbourhood, and his advice was that I should not yet sell. It has been very unfortunate that I have been so much governed by it. I find that tobacco at present has no price, and that 6 Cents is as much as could be got were it sold immediately. Our manufacturers appear to have stocked themselves with Georgia tobacco at low prices. That article from Georgia is generally consigned, and the consignee often is obliged to sell at the marketprice, however reduced, to answer drafts drawn in consequence of the  consignment. The yellow fever of last year suspended all purchases by merchants for shipping; and when it disappeared and trade was resumed, the European accounts gave little encouragement to ship this article. The price of tobacco is governed by the demand for shipment to Europe. The restoration of tranquility in Holland, and the hope entertained that our Mission to France will succeed, present good reasons for not selling at present, for it cannot possibly, I think, be lower and may be a great deal higher. I shall however follow whatever directions you may please to give, in regard to selling or keeping it longer. It is stored in my brother’s store, and lies perfectly secure.—
I continue to direct the newspaper to Monticello, as I presume you have given directions at the Post Office in Philada. to keep them; the price current stopped in July. The Editor of it recommenced it’s publication after the fever, but never sent me one since then, tho’ I called on him and left my residence. As the general opinion is, that we are to be visited every summer with the yellow fever, and as all publications are during those visitations stopped, I am apprehensive the price current will not so completely answer your purpose, as you had calculated when you ordered it. I must therefore beg the favor of knowing, whether I shall renew the subscription.—I take the liberty to send you Gouvr. Morris’s oration on the death of General Washington.—
I have the honor to be with great esteem & respect, Dear Sir Your most obt. h’ble Servt.

Henry Remsen

